967 F.2d 584
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jesus CHAVEZ-PEREZ, aka Jesus Mesa DeAlba, Petitioner,v.U.S. IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 91-70153.
United States Court of Appeals, Ninth Circuit.
July 8, 1992.

Before HUG, TANG and T.G. NELSON, Circuit Judges.

ORDER

1
The appeal is hereby dismissed with prejudice, pursuant to the joint motion of the parties.   Each side will bear its own costs.